Citation Nr: 1733311	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye condition.

2.  Entitlement to service connection for diabetes, to include as secondary to the Veteran's service-connected hepatitis C.

3.  Entitlement to service connection for ischemic heart disease, to include as secondary to the Veteran's service-connected hepatitis C.

4.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) (also claimed as bipolar disorder).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.

6.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right chondromalacia patella (right knee disability).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Navy from May 1969 to February 1973.  He also had service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and from a September 2013 rating decision of the RO in Saint Paul, Minnesota.  The September 2010 decision, in pertinent part, denied service connection for the right eye condition and diabetes and found no new and material evidence regarding PTSD.  The March 2013 decision, in pertinent part, granted service connection for the Veteran's right knee disability with an evaluation of 10 percent effective April 16, 2012.  The September 2013 decision, in pertinent part, denied service connection for heart disease and PTSD.  The Veteran timely appealed the decisions with notices of disagreement received by VA in October 2010 and November 2013.  The appeals were perfected with filings of VA Form 9 in March 2011 and January 2016.

The Veteran testified before the undersigned Veterans Law Judge in a December 2016 hearing at the RO in Waco, Texas.  A transcript from the hearing was associated with the claims file and reviewed.  The undersigned kept the record open until February 5, 2017 to allow the Veteran to submit additional evidence.  VA did not receive additional evidence from the Veteran.

The issues on appeal have been rephrased to better reflect the state of the record.

The issues of entitlement to service connection for a right eye condition; entitlement to service connection for diabetes, to include as secondary to the Veteran's service-connected hepatitis C; entitlement to service connection for ischemic heart disease, to include as secondary to the Veteran's hepatitis C; entitlement to service connection for PTSD, also claimed as bipolar disorder; and entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The claim of service connection for PTSD, also claimed as bipolar disorder, was denied in a final September 2010 decision by the RO in Waco, Texas; new and material evidence was not received within one year.  The Veteran has since submitted new and material evidence with respect to the claim of service connection for PTSD, also claimed as bipolar disorder.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision that denied the request to reopen the issue of service connection for PTSD, also claimed as bipolar disorder, became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Since the September 2010 rating decision, new and material evidence was received to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that new and material evidence with respect to the claim of service connection for PTSD, also claimed as bipolar disorder, entitles him to have the matter reopened.  After reviewing the pertinent medical and lay evidence of record, the Board finds that new and material evidence has been received, and as such the petition to reopen the claim of entitlement to service connection for PTSD, also claimed as bipolar disorder, is granted.  The reason for this decision follows.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the petition to reopen the claim of entitlement to service connection for PTSD, also claimed as bipolar disorder, is granted, a discussion on the Board's compliance with VA's duties on this issue is moot.

II.  New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (sitting that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO in Waco, Texas issued a rating decision in September 2010 which, among other things, denied the Veteran's reopening the Veteran's claim of service connection for PTSD, also claimed as bipolar disorder.  The RO found that the evidence submitted was new, but not material.  The evidence of record at the time of the September 2010 denial included service treatment records from VA.  The September 2010 rating decision noted that the evidence showed a history of a diagnosis of PTSD and that he had also been treated under diagnoses of cocaine dependence, opiate abuse, sedative-hypnotic abuse, substance-induced mood disorder, and antisocial and cluster B personality traits.  Although the evidence was new, the RO found it was not material because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The new evidence failed to include any information that could have been used to confirm an in-service stressor.  The Veteran was notified of his appellate rights but did not file a notice of disagreement or provide new evidence concerning the PTSD claim until more than one year after the September 2010 rating decision.  Indeed, he appeal two other issues decided in the September 2010 rating decision, but not the PTSD.  There was no new and material evidence within a year of this rating decision.  Therefore, the September 2010 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b).

Since the last denial, the Veteran provided testimony on his stressors at the December 2016 Board hearing with more details and dates on his stressors, to include location of crash sites where he was sent as part of his duties as a Navy hospital corpsman.  12/05/2016, VBMS entry, Hearing Transcript, at 5-9.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the claim:  an uncorroborated in-service stressor event that was part of the reason the claim was previously denied.  In light of this, the Board finds that new and material evidence has been received and the claim of service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD, also claimed as bipolar disorder, is granted.


REMAND

Additional development is required before the Board can adjudicate the issues on appeal.

With respect to the issue of entitlement to service connection for a right eye condition, VA medical records reflect decreased visual acuity in the Veteran's right eye.  E.g., 12/19/2016, Virtual VA entry, CAPRI, at 273 (August 2016 optometry consultation).  At the December 2016 Board hearing, the Veteran reported being given a new pair of glasses with different strengths every year.  12/05/2016, VBMS entry, Hearing Transcript, at 21, 24.  He stated that he can see better from a distance than he can up close.  Id. at 21.  Moreover, service treatment records reflect that a shotgun powder blast sustained the Veteran's right eye during his service, leading to blurred vision and a burning sensation in his eye.  01/13/2003, VBMS entry, STR - Medical, at 40.  An eye examination conducted two days following the incident showed decreased visual acuity in his right eye, a small metallic item embedded in his right cornea, and a corneal abrasion.  Id.  He was prescribed for glasses.  Id. at 4.  While the evidence is insufficient to grant a claim of service connection for a right eye condition, competent evidence of the Veteran's current decreased visual acuity, coupled with his in-service shotgun powder blast and in-service treatment on his right eye, do indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

With respect to the issues of entitlement to service connection for diabetes and ischemic heart disease, the Veteran contends that he handled pest control chemicals during his service, including in the United States, because he was trained in disease vector and pest control technology.  05/02/2012, VBMS entry, VA 21-4138 Statement in Support of Claim, at 1.  VA has made formal findings establishing there is no evidence supporting that the Veteran served abroad, including in the Republic of Vietnam.  08/29/2013, VBMS entry, VA Memo, at 1; 04/27/2009, VBMS entry, VA Memo, at 1.  However, VA should also verify whether the Veteran was exposed to an herbicide agent on a factual basis in the United States.

With respect to the issue of entitlement to service connection for PTSD, also claimed as bipolar disorder, the Veteran provided testimony on his stressors at the December 2016 Board hearing with details and dates on his stressful incidents.  12/05/2016, VBMS entry, Hearing Transcript, at 5-9.  VA should ask the Veteran to complete a VA Form 21-0781 for the stressful incidents, and then take the necessary developmental steps to corroborate those incidents in connection with his claim for PTSD, also claimed as bipolar disorder.  Moreover, the Veteran has provided additional stressful incidents that were not previously considered by VA.  In a statement received by VA in February 2013, the Veteran listed stressful incidents to include caring for terminally ill patients, finding a snake in his drawer, being accused of theft, and encountering instances of racism.  02/21/2013, VBMS entry, Correspondence, at 3-13.  VA should ask the Veteran to complete VA Forms 21-0781 for those incidents as well, and then verify those incidents in connection with his claim for PTSD, also claimed as bipolar disorder.

With respect to the issue of entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right knee disability, a VA examination was conducted in November 2012 to evaluate the Veteran's right knee condition.  11/30/2012, VBMS entry, VA Examination, at 62-80.  However, in July 2016, the U.S. Court of Appeals for Veterans Claims (CAVC) had found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59 (2016).  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The November 2012 VA examination does not address all of those measurements.  Therefore, a remand is needed to comply with the CAVC's holding.

Additionally, on remand, outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including records from February 2017 to the present.  Additionally, notify the Veteran that he may submit any relevant VA/private treatment records in his possession to VA.

2.  Request the Veteran to complete a VA Form 21-0781 (not regarding personal assault) to provide details on all the stressful incidents he reported to VA, namely: 
(a) transporting deceased servicemembers' bodies to the morgue in Balboa Hospital in San Diego, California around Easter of 1969; (b) retrieving body parts from airplane crash sites in Refugio, Kingsville, and Goliad, all in Texas, between 1971 and 1972; (c) caring for terminally ill patients at Naval Hospital Corpus Christi in Corpus Christi, Texas; (d) finding a snake in his drawer; (e) being accused of stealing television sets and gasoline; and (f) the Veteran's encountering instances of racism.

3.  After all development has been completed and returned from step 1 above, then schedule the Veteran for an examination of his right eye.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Are any disabilities of the right eye shown on examination or at any other time during the claim period (from May 2010) at least as likely as not (50 percent or greater probability) related to active service?

Consider all lay and medical evidence, to include the in-service treatment the Veteran received in May 1970 for the shotgun powder blast sustained to his right eye, the in-service diagnosis of decreased visual acuity secondary to ocular trauma, and the prescription for glasses he received in service.  Consider also his eye examination results from the Veteran's enlistment and release examinations, dated May 1969 and February 1973, respectively.  Furthermore, consider the findings of the August 3, 2010 VA examination showing normal eyes and decreased visual acuity in the right eye, and the findings of the August 30, 2010 VA examination showing no residual from the in-service injury.  Additionally, consider the June 2015 eye ophthalmology note from VA noting no symptoms in the eye, and the VA optometrist's impressions during a December 2016 visit by the Veteran.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  [If the Veteran fails to report to the examination, then have an appropriately qualified examiner answer the questions above.]  

4.  Request a review of the appropriate service department or agency's inventory of herbicide operations to determine whether herbicide agents were used in the United States as claimed by the Veteran.  The request should include military personnel records indicating satisfactory completion of in-service training to include toxicology and indicating training in disease vector and pest control technology.  The request should also include the Veteran's military occupational specialty as hospital corpsman.  Please document all request and responses in the claims file.

5.  After all development has been completed and returned from step 4 above, and if herbicide exposure is verified, then request the VA examiner who conducted the February 2013 examination to review the claims file.  If the February 2013 VA examiner is unavailable, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on each of the following:

 a.  Is the Veteran's diabetes at least as likely as not 
(50 percent or greater probability) related to active service, to include the Veteran's herbicide exposure therein?

Consider all lay and medical evidence, including the Veteran's November 2012 statement regarding handling pesticides in service.

 b.  Is the Veteran's ischemic heart disease at least as likely as not (50 percent or greater probability) related to active service, to include the Veteran's herbicide exposure therein?

Consider all lay and medical evidence, including the November 2012 statement from the Veteran indicating that the he handled pesticides in service.  Consider also the January 2016 statement from the Veteran, on his completed VA Form 9, indicating that he no longer smokes or engages in substance abuse.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

6.  After all appropriate development has been completed and returned from above, then contact the appropriate service department or agency for records indicating that the Veteran was involved in the following:  
(a) transporting deceased servicemembers' bodies to the morgue in Balboa Hospital in San Diego, California around Easter of 1969; (b) retrieving body parts from airplane crash sites in Refugio, Kingsville, and Goliad, all in Texas, between 1971 and 1972; (c) caring for terminally ill patients at Naval Hospital Corpus Christi in Corpus Christi, Texas; (d) finding a snake in his drawer; (e) being accused of stealing television sets and gasoline; and (f) the Veteran's encountering instances of racism.  

7.  After development regarding records and claimed stressors, schedule the Veteran for a mental health examination and forward the claims file to the examiner to address the following:

 a.  If any of the Veteran's PTSD stressors is verified, is PTSD at least as likely as not (50 percent or greater probability) related to that stressor?

 b.  If the Veteran has any other mental health diagnosis, is that diagnosis at least as likely as not (50 percent or greater probability) related to service?

Consider all lay and medical evidence.  Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

8.  After all development has been completed and returned from step 1 above, then schedule the Veteran for an examination for his service-connected right knee disability.  The examiner should review the claims file to become familiar with the pertinent medical history of the disability.  The examiner should measure and record the subjective and objective symptoms and impairments.  Additionally, the examiner is to address the following:

 a.  Test range of motion and consider pain on both passive and active motions, in both weight-bearing and nonweight-bearing positions, and with the range of the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.

 b.  Review the prior November 2012 VA examination and opine as to whether the above-requested measurements would have been similar if taken at the time of that prior examination and if not, how they would have differed.

 c.  The examiner should express an opinion on whether pain, fatigability or other factors could significantly limit functional ability, to include during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.

Consider all lay and medical evidence.  Provide a clear and comprehensive rationale for any conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

9.  After all development has been completed and returned from steps 1-6 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


